Citation Nr: 1130613	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a back injury.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for migraine headaches.

3.  Whether new and material evidence has been received to reopen the claim for service connection for schizoaffective disorder or schizophrenia.

4.  Entitlement to service connection for left ear hearing loss disability.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for traumatic brain injury.  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2006 and December 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in May 2006 and March 2009, statements of the case were issued in June 2006 and June 2009, and substantive appeals were received in July 2006 and July 2009.  The Veteran failed to appear for a Board hearing in October 2009. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There was a prior Board decision denying service connection for a psychiatric disability, including schizophrenia, in September 1999.  The Veteran has applied to reopen the claim in June 2005, and the RO denied reopening the claim in April 2006.  However, although the Veteran was provided with the notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning what evidence must be submitted to reopen other claims for residuals of a back injury and for migraine headaches, it does not appear that Kent notice was furnished with regard to the psychiatric disability issue.    

In May 2010, the Veteran requested that VA obtain medical records from January 1, 2009 to present from the Dallas, Texas VA Medical Center in support of his claim.  The claims file includes various records from the Dallas facility, but it does not appear that records from January 2009 to day have been obtained.  VA has a duty to obtain its own relevant records.  38 C.F.R. § 3.159 (2010).  

In June 2010, the Veteran requested VA to obtain his service personnel records, as well as the ship's records from the U.S.S. RANGER for any notations concerning a visit to its infirmary between June and September 1979, during a General Quarters drill.  It does not appear that such service personnel records have been requested.  Appropriate action is necessary to fully assist the Veteran.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran with appropriate Kent notice on the issue of whether new and material evidence has been received to reopen a claim of service connection for a schizoaffective disorder or schizophrenia.  The specific reason for the previous denial must be given.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  A copy of the notice letter must be included in the claims file.

2.  The RO should take appropriate action to request all of the Veteran's service personnel records.  If the Veteran's service personnel records are already of record on the microfiche received based on a request for the same in August 2008, as appears to be the case, legible 8 1/2 by 11" paper copies of each such document should be made and incorporated into his claim folder.

3.  The RO should take appropriate action to request any ship's records of the U.S.S. RANGER documenting an injury and/or visit to the infirmary during a General Quarter's drill between June and September 1979. 

4.  The RO should take appropriate action to obtain ; any VA medical records of treatment which the Veteran has received from the Dallas, Texas VA Medical Center from January 1, 2009 to the present.  

5.  After completion of the above (and any additional development, such as examinations with opinions, which may be deemed necessary in light of the expanded record) the RO should readjudicate the Veteran's pending claims.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


